Citation Nr: 9900701	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August  1948 to May 
1952.  

The matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  A 
rating decision denying service connection for residuals of a 
left shoulder injury in May 1981 became final in the absence 
of a timely appeal following appropriate notice, and 
subsequent attempts to reopen the claim were denied in the 
absence of new and material evidence, in July 1983, March 
1990, and June 1990.  Pursuant to an attempt to reopen the 
claim in March 1993, adverse rating actions were entered in 
March 1994 and, pursuant to his January 1995 notice of 
disagreement, March 1995.  A statement of the case was 
prepared in March 1995 on the basis of the decision that new 
and material evidence had not been received to reopen the 
claim.  After additional evidence was received, it appears 
that the RO reopened the claim and denied service connection 
in February 1997.  A supplemental statement of the case, on 
the merits, without reference to finality of prior decisions, 
and with the governing criteria for service connection, was 
sent in February 1997.  The veteran had a personal hearing on 
his appeal at the RO in July 1997.  After the hearing and the 
receipt of more evidence, the latest supplemental statement 
of the case was prepared and issued in August 1997.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that he has a left 
shoulder disorder that resulted from an inservice injury to 
his left thorax.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left shoulder disorder.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veterans claim has been obtained by VA.  

2.  Current left shoulder disability, classified as 
arthritis, bicipital tendonitis and impingement syndrome, is 
shown to have arisen decades after active service, and is 
etiologically unrelated to an acute and transitory contusion 
of the left thorax or any other injury or disease during 
active service.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service, nor may arthritis of the left shoulder be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in April 1950 the 
veteran was seen for a contusion of the thorax.  In August 
1950, he complained of pain of the left thorax and arm.  
Examination of the bones, joints and muscular system was 
termed negative.  X-ray examination of the chest showed that 
the heart and lungs were negative.  The separation 
examination in May 1952 showed that the clinical evaluation 
of the upper extremities was normal, as was the rest of the 
musculoskeletal system.  X-ray examination of the chest was 
negative.  

The veterans initial claim for compensation was received in 
May 1957.  The left shoulder was not mentioned.  

On a VA examination in June 1957, the veteran presented no 
left shoulder complaints.  A neurological examination showed 
no deformities.  Muscle strength was good in all extremities.  
There was no evidence of muscle atrophy.  The impression was 
no evidence of neurological disease was the impression.  

The veterans application for compensation received in 
November 1957 contained no reference to the left shoulder.  

A VA chest X-ray that was performed on a routine basis during 
another examination in November 1957 was negative.  

On a VA neuropsychiatric examination in June 1958, the 
veteran complained of a burning or sticking pain in the left 
side of his back and pain under his ribs on the left side.  
His descriptions of pain were termed vague.  He stated that 
his muscles jumped and quivered.  X-ray examination of the 
chest was normal.  The left shoulder was not specified.  

A VA examination in September 1959 contained no reference to 
the left shoulder.  The musculoskeletal system was normal.  

During VA psychiatric hospitalization of the veteran from 
March 1963 to March 1964, he complained of pain on his left 
side and left back.  He had been working as a dry wall 
construction worker.  Slight tenderness of the left thoracic 
and sacral spine was elicited.  The extremities were 
negative.  The veterans neurological status was 
physiological.  The left shoulder and entire spine bony 
structure appeared normal.  He had numerous somatic 
complaints.  The diagnoses did not include any thoracic or 
left shoulder disease or injury.  

VA outpatient treatment records show that in March 1970, the 
veteran had been going to a chiropractor for left shoulder 
pain.  

In May 1970, W.T. Reece, D.C., completed a Standard Form 
for Chiropractors Report indicating that the veteran had 
complained of his left side becoming numb, and his left 
shoulder and neck hurting often.  These conditions reportedly 
came on.  Lower cervical and upper thoracic syndrome, 
scoliosis from C5 through T4, C7 left lateral extension, 
myositis and brachial neuritis were noted.  The veteran had 
first been treated in January 1970 and he had been previously 
treated for simple muscle strain.  Dr. Reece also reported 
that the veteran had no physical impairment due to a previous 
accident or disease and that he was not suffering from any 
other condition not due to this accident.  

VA X-ray examination of the chest in January 1974 showed the 
left diaphragm to be slightly elevated, slight kyphosis and 
normal bony structures.  Left shoulder X-ray examination for 
complaints of left shoulder pain in February 1974 showed 
normal outline of the bony and soft tissue structures.  

In October 1975, the veteran claimed medical benefits for 
arthritis, but the left shoulder was not specified.  Later in 
1975, he was treated by Dr. Reece for multiple reductions, 
C2-C4 and L4.  

VA outpatient treatment records show that in March 1976 the 
veteran gave a history of twisting the left shoulder in 1950 
with pain ever since.  There was crepitation of the left 
acromioclavicular (AC) joint.  Left AC arthritis was 
reported.  In November 1976, he was undergoing physical 
therapy for left AC joint symptoms.  

In June 1977, Ramon V. Mayfield, D.C., reported that the 
veteran had received treatment in 1977 for subluxation of T2 
and T5 demonstrated by X-rays in April 1977.  

VA outpatient treatment records show, in February 1978, that 
X-ray examination of the cervical spine, skull, and shoulder 
was normal.  In October 1978, the veteran complained of left 
shoulder pain and pain and tenderness over the left upper 
paravertebral muscles.  No atrophy was detected.  Range of 
motion and X-ray examination of the left shoulder was normal.  
In May 1979, he gave a history of pain shooting down his left 
shoulder and arm into the fourth and fifth fingers of the 
left hand on turning his neck.  No spasm but pain in the left 
arm on abduction against resistance was elicited.  Pertinent 
X-rays were termed normal.  In June 1979, the motor and 
sensory examinations were termed absolutely normal.  Reflexes 
were all intact.  There was no indication of myelopathy or 
radiculopathy.  

In July and August 1980, the veteran was treated by another 
chiropractor for left lateral flexion subluxation, T1-T2, and 
pain radiating from the base of the neck into the left arm.  

In May 1981, D. R. Smith, D.C., reported having seen the 
veteran in 1971 for a history of shooting pain in his head 
and ringing in his ears and that he was given chiropractic 
adjustments in the early 1970s and again in 1977, with no 
lasting relief.  

In April 1981, the veteran submitted a claim that he 
sustained a left shoulder and collarbone injury during active 
service.  He stated that he had been suffering with pain for 
years and had been treated by different chiropractors since 
1952/1953. 

In April 1981, Edward T. Smith, M.D., reported that the 
veteran was first seen in December 1980 for pain of the left 
collarbone, which started in the mid-portion of the clavicle 
and radiated out to the AC joint.  He had full range of 
motion of his
arm, but there was some enlargement of the outer end of the 
clavicle.  X-ray examination showed some arthritic changes in 
the left AC joint.  He was told that a Mumford procedure 
(removing enough of the outer end of the clavicle so that it 
would not impinge on the acromion) stood a good chance of 
relieving his symptoms.  

Received in June 1981 was a copy of the May 1970 report by 
Dr. Reece, with a handwritten addition indicating that the 
left shoulder and neck pain had started in Austria in 1950, 
after an injury when the veterans arm was twisted.  

The veteran was treated at The Methodist Hospital in July 
1981 for chronic neck and left shoulder pain.  A negative 
arthrogram of the left shoulder was noted.  Pain was 
localized at the left AC joint.  Cervical myelogram revealed 
a very small anterior extradural defect, C5-C6, with minimal 
nerve root sleeve deformity probably due to minimal 
spondylosis.  X-ray examination showed no significant left 
shoulder abnormality and normal appearance of the 
intervertebral foramina of the cervical spine with no 
abnormality.  

VA outpatient clinical records dated in September 1981 show a 
history from the veteran of a left shoulder injury in 1950 
when the joint was twisted out of place but not dislocated 
and he reported having had to wear a sling for a week before 
going back to work.  A Mumford procedure for the left 
shoulder was recommended.  X-ray examination showed possible 
mild degenerative joint disease of the left shoulder but a 
normal AC joint.  The impression was degenerative joint 
disease of the left shoulder.  

In December 1981, the veteran was admitted to Polly Ryon 
Memorial Hospital.  He reported a history of left AC joint 
pain with radiation into the left shoulder and up into the 
left side of the neck from an injury during active service.  
X-ray examination revealed degenerative arthritis at the 
level of the left AC joint.  He underwent excision of the 
outer end of the left clavicle.  His postoperative course was 
termed uneventful.  

VA outpatient treatment records in March 1982 indicate that 
the veteran had recently had a Mumford procedure on the left 
shoulder with continuing pain and less motion.  Impingement 
syndrome was assessed.  In March 1983, probable 
musculoskeletal back pain was assessed.  In May 1983, he 
complained of left shoulder pain at the AC joint.  X-ray 
findings were negative.  The assessment was left shoulder 
pain with rotator cuff injury to be ruled-out.  An arthrogram 
showed no remarkable left shoulder changes.  In August 1983, 
he complained of pain over the biceps tendon and posteriorly 
just inferior to the spine of the scapula.  Left shoulder 
range of motion was detailed.  There was no weakness on 
external rotation of the left shoulder.  He had trigger 
points over the infraspinatus and very mild bicipital tendon 
irritation.  An arthrogram of the left shoulder was negative.  
The assessment was probable cervical referred pain or 
radiculopathy.  He was seen at the end of August 1983 and 
complained that his left shoulder pain was sometimes 
associated with neck pain and that the left shoulder was 
often weak.  The physical examination showed good range of 
motion without locking or weakness; an electromyogram showed 
good motor function.  In November 1983, it was recorded that 
he had had extensive evaluations including an arthrogram of 
the left shoulder, electromyogram, and nerve conduction 
velocity studies, all of which had been normal.  Possible 
mild cervical radiculopathy was to be ruled-out.  Chronic 
left shoulder pain due to possible cervical radiculopathy was 
assessed.  

VA outpatient clinical records show, in May 1984, left 
shoulder complaints of pain and X-ray findings of calcified 
AC ligaments and no bony abnormality.  In July 1984, the 
veteran continued to complain of left shoulder pain.  
Numerous evaluations were again noted with recent orthopedic 
and neurosurgical evaluations revealing no treatable 
pathology.  X-ray examination of the left shoulder in January 
1986 showed a small bone density adjacent to the lateral 
aspect of the left clavicle superiorly which might have been 
an old fracture or degenerative changes.  In February 1986, 
he was seen for neck pain radiating into the left deltoid and 
left trapezius muscles and shoulder pain.  There was no 
numbness or muscle weakness.  There was full range of motion 
of the left shoulder.  X-ray examination of the left shoulder 
reportedly was normal.  In March 1990, he was examined and 
treated for left shoulder pain in spite of previous open 
decompression but with an arthrogram two weeks previously 
having been negative.  He had not received any relief from 
injections by other physicians.  His symptoms did not seem to 
be referred from the neck.  Objectively, subacromial pain, 
mildly positive impingement and some mechanical subacromial 
symptomatology were found.  The assessment was expressed as 
probably persistent bursitis and possible partial thickness 
rotator cuff tear which might be diagnosed and treated by 
subacromial decompression arthroscopically, but the previous 
unsuccessful decompression was reportedly worrisome.  

A report dated in April 1990 was received from Billy M. 
Winkles, D.C., indicating that the veteran had been treated 
for chronic left shoulder problems since July 1989.  
Examination revealed limited range of motion of the entire 
left shoulder girdle with pain on all movement, especially in 
the AC area.  Positive orthopedic tests were cervical 
compression, shoulder depression, Soto Hall, and decreased 
triceps and biceps reflexes, all involving the left side of 
the body.  

The veteran was hospitalized by VA in June 1993.  He 
complained of multiple joint pain, swelling and stiffness, to 
include the left shoulder.  Decreased range of motion of the 
shoulders was reported.  Inflammatory arthropathy and 
subluxation of C1 and C2 were diagnosed.  Subsequent 
outpatient treatment records in June 1993 show bilateral 
adhesive capsulitis of the shoulders.  In October 1993, pain 
on motion of the left shoulder, to include pain on the 
extremes of passive motion, was elicited.  Muscle strength of 
the upper extremities, bilaterally, was shown as 4+/5 due 
pain.  The assessment was severe arthritic pain in the left 
shoulder.  Impingement of the left shoulder with pain, 
weakness and limited motion was shown in May 1994.  The 
rotator cuff was reported to be normal.  In August 1994, it 
was reported that left upper extremity pain was probably 
secondary to degenerative joint disease of the cervical 
spine.  

A report dated in January 1995 was received from Rick Potts, 
D.C., indicating that the veteran suffered from multiple 
joint pain, including the left neck, mid-thorax, left low 
back, left shoulder and left sternum.  Examination revealed 
muscle spasms of all three areas of the spine with the left 
side worse, limited range of motion and positive orthopedic 
tests of the cervical and lumbar spine.  X-ray examination 
revealed severe degeneration of the thoracic spine with 
moderate degeneration in the cervical and thoracic areas.  

A report dated in October 1995 was received from John Parks 
Trowbridge, M.D., indicating that the veteran had pain and 
grinding of his left shoulder.  Examination reportedly 
confirmed anterior capsulitis (chronic), along with posterior 
changes suggesting involvement of the glenoid margin.  Dr. 
Trowbridge stated that, in laymans terms, the veteran had 
chronic degenerative arthritis changes, commonly found years 
after a shoulder injury.  Of interest to Dr. Trowbridge was 
the inservice notation of an X-ray of his left thorax to rule 
out fracture, with a diagnosis of contusion of the left 
thorax.  Dr. Trowbridge stated that a serious blow to the 
left chest was an obvious explanation for later shoulder 
arthritis, since the chest was the inside part of the 
shoulder.  

In March 1996, L. Noel Stipkovich, D.C., reported the results 
of orthopedic tests in February 1996 that showed slight 
impingement of the rotator cuff with concurrent effusion to 
the surrounding support tissue of the left shoulder.  There 
also was localized effusion and swelling of the primary 
stabilizing muscles, C4-6; non-suppurative inflammatory 
capsulitis of the cervical facet joints; cervical sprain; and 
thoracic spine swelling and effusion, T8-10.  It was 
expressed that the initial manifestations of shoulder 
impingement were edema and petechial hemorrhage which 
progressed to tendonitis and fibrosis.  The majority of 
patients reportedly experienced 10 to 15 years of chronic 
shoulder pain before impingement progressed to rotator cuff 
tear.  

A VA examination was accorded the veteran in January 1997.  
He gave a history of an April 1950 injury during an 
altercation when his left arm was twisted.  He reportedly was 
seen the next day because his left shoulder hurt.  X-ray 
examination revealed no fractures.  Since then, he stated 
that he had had occasional shoulder pain and had been treated 
by Dr. Trowbridge for left shoulder subacromial impingement.  
Objectively, the left shoulder showed no instability.  
Passive and active range of motion was detailed.  A positive 
near impingement and a positive Hawkins impingement test were 
recorded.  To raise his hand over his head, he had to cross-
body adduct the left shoulder to clear the greater tuberosity 
and then elevate.  X-rays reportedly demonstrated a hooked 
acromion and some ossicle formation beneath the acromion 
process.  There was no noted glenohumeral arthritis.  The 
actual X-ray record showed some degenerative change of the 
left shoulder with an osteophyte and small bony fragments in 
the AC joint.  There was no recent fracture or dislocation.  
There was a soft tissue density about 4-5 centimeters in 
diameter in the axillary region which was either a mass or a 
shadow.  The final diagnosis was subacromial impingement with 
a functioning rotator cuff, Type II acromion, and moderately 
severe to severe symptoms.  

In February 1997, an opinion was received from a VA medical 
officer.  In pertinent part, it essentially states as 
follows:  

1.  The veterans discharge physical 
examination did not reveal any disabling 
residuals from a contusion to the left 
thorax and elbow sprain diagnosed 22 
April 1950.   Development requests for 
objective medical evidence during the 
intervening 40 years to show residual 
findings, under the Chronicity and 
continuity paragraph 38 C.F.R. 
§ 3.303(b) failed to show any chronicity 
of residual disabilities from the left 
thorax contusion.  

2.  The medical statements from L. N. 
Stipkovich, D.C., and J. P. Trowbridge, 
M.D., both describe a current left 
shoulder impingement syndrome status post 
surgical intervention without access to 
the medical evidence of 40 years ago and 
the lack of medical evidence in the 40 
intervening years.  Both focus on a left 
shoulder condition that they became 
involved with in the 1990s.  

3.  Physical examination by VA in January 
1997 continued to demonstrate a current 
left shoulder impingement syndrome, while 
specifically citing review of the 
original medical records of April 1950, 
which do not reveal any fractures 
anywhere.  

4.  Through other evidence submitted, it 
is noted that the veteran was employed 
for a duration of time as a sheet rock 
installer.  There is no medical evidence 
to demonstrate the left shoulder 
impingement syndrome prior to that type 
of employment, which made him reasonably 
prone to develop such a condition.  

5.  Therefore, there is no medical 
evidence yet to connect the current left 
shoulder impingement syndrome to the left 
thorax contusion of April 1950.  

VA outpatient treatment records show that in April 1997 the 
veteran gave a 40-year history of left shoulder pain.  Left 
rhomboid and supaspinatus muscle trigger points, bicipital 
tendonitis and impingement syndrome were assessed.  

In June 1997, Dr. Trowbridge explained that the thorax was 
the inside part of the shoulder, the chest part not the 
arm part,  He also noted that the veterans X-rays and 
examination in December 1981 were entirely consistent with 
Dr. Trowbridges interpretation, and the veteran had a distal 
claviculectomy as a result of the noted injury (in April 
1950).  Dr. Trowbridge stated that the veteran had every 
reason to assert that the original injury caused his current 
problem, with diagnosis and treatment prognosis as described 
earlier.  

The veteran had a personal hearing before a hearing officer 
at the RO in July 1997.  He testified that he first injured 
his left shoulder during active service when someone caught 
and twisted his left arm.  Transcript (T.) at page 1 (1).  He 
recalled that the next day he went for treatment of left 
shoulder pain and X-rays were taken and he was given a sling 
to wear.  T. at 2.  Inservice X-rays reportedly revealed that 
his sternum and collar bone were thrown out of place.  After 
service he went to chiropractors for pain but he also had to 
work.  He testified that he worked in the dry wall 
construction business.  T. at 3.  He recalled working in the 
dry wall business from 1952 to 1957, at which time one of his 
co-workers pointed out that there was something wrong with 
the veterans left shoulder.  He testified that his left 
shoulder was troubling him from the hard work of handling and 
putting up dry wall.  He went to a VA hospital about his left 
shoulder in 1957, but was turned down for treatment.  T. at 
4.  He first had surgery on his left shoulder in 1981.  T. at 
8.  He testified that he suffered from left shoulder pain for 
which he took over-the-counter pain medication and had also 
received VA pain treatments.  T. at 9.  He explained that the 
VA treatments were injections for left shoulder pain.  He 
felt that his current left shoulder disorder was due to the 
inservice injury he described.  T. at 10.  It was requested 
that all reasonable doubt be resolved in the veterans favor.  
T. at 12.  

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 
continuously for 90 days or more during a period of war or 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In each case, the Board must determine whether the existing 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not a justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 U.S.C.A. 501; 38 C.F.R. 
§ 3.102.  

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 
38 U.S.C.A. § 5107.  The Board is also satisfied that all 
relevant and available facts have been properly developed.  
The veteran has been examined by the VA in connection with 
his claim and has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. §  5107.  

While the veteran claims that he sustained a left upper 
extremity pulling/twisting injury during active service, in 
April 1950, there is no contemporary documentation of such an 
injury.  The service medical records show only a contusion of 
the left thorax which apparently healed without residuals.  
No resultant shoulder disability is shown to have developed.  
There is no service medical evidence that he had any left 
shoulder complaint or treatment with a sling.  In August 
1950, in relation to his complaint of left thorax and arm 
pain, an examination of the bones, joints and muscular system 
was normal.  No lasting disability in connection with the 
April 1950 injury is shown.  In fact all relevant findings on 
the service discharge examination in May 1952 were normal.  
That examination showed the left upper extremity, the 
musculoskeletal system in general, and X-ray examination of 
the chest in particular were all normal.  In contrast to his 
statements that he had continuous left shoulder pain since 
service, his compensation claims in May 1957 and November 
1957 and physical examinations in June and November 1957, 
June 1958, September 1959, and during VA hospitalization from 
March 1963 to March 1964 were negative for any complaint, 
finding or diagnosis of any left shoulder abnormality related 
to an in-service injury or otherwise.  The hospital records 
in particular rule-out any left shoulder abnormality by X-ray 
examination.  The first medical indication of left shoulder 
pain was long after active service, in March 1970, when it 
was indicated in VA outpatient treatment records that the 
veteran had been going to a chiropractor for shoulder pain.  
It was not indicated how long he had had the problem, but the 
first chiropractic report (by Dr. Reece), dated in May 1970, 
indicates that he was first seen in January 1970.  Even then, 
it was not clear that he had left shoulder complaints, as 
simple muscle strain was the problem at that time, without 
specific reference to the left shoulder.  Additionally, it 
was noted that the veteran had had no physical impairment due 
to any previous injury or disease, and only a vague history 
of left shoulder pain having come on was reported by the 
veteran.  

The veterans first report of inservice history of an injury 
resulting in left shoulder pain was dated in March 1976.  The 
initial report of left AC arthritis at that time was not 
based on X-ray findings and conflicts with later X-rays 
showing no abnormality.  The veterans claim in April 1981 
that he had seen chiropractors for left shoulder problems 
since 1952 is unsubstantiated in the record.  He has not 
named any chiropractor he saw before 1970, and Dr. Smith, who 
began seeing the veteran in 1971, has reported that the 
veteran complained of head and ear symptoms.  The first X-ray 
confirmation of arthritis of the left shoulder was in April 
1981.  The Mumford procedure was recommended at that time, 
but not performed until December 1981.  This surgical 
excision of the end of the clavicle was recommended on the 
basis of left collarbone pain for which the veteran was first 
seen by Dr. Smith in December 1980.  There had been no 
precedent, inservice injury of the left clavicle.  In 
December 1981, it was stated that the left clavicular 
abnormality was the site of the veterans problem.  There has 
been X-ray evidence of arthritis of the AC joint since 
September 1981.  In August 1983, the source of left shoulder 
symptom was medically expressed as cervical referred pain or 
cervical radiculopathy.  There has been no medical evidence 
of any left thoracic problem that has produced left shoulder 
symptomatology.  Degenerative joint disease of the cervical 
spine was referred to as the probable cause of left upper 
extremity pain in August 1994.  The main designation 
currently for the left shoulder disability is impingement 
syndrome.  

Of all the chiropractors and physicians who have examined and 
treated the veteran over the years, Dr. Trowbridge is the 
only one who has expressed the opinion that current left 
shoulder dysfunction is due to inservice injury.  The only 
supporting service medical evidence is that of a left 
thoracic contusion in service; however, there was no 
reference to any left shoulder involvement, or even that the 
contusion was near the left shoulder.  There is no medical 
evidence of residuals of the left thorax contusion that 
affected the left shoulder or anything else.  There is no 
medical evidence of the claimed inservice pulling and 
twisting injury of the left upper extremity, the sternum or 
the left clavicle.  Moreover, repeated clinical evaluations 
over many (about 18) years following active service reflect 
no left clavicle, sternum or left shoulder symptomatology, 
not even a complaint of pain.  Significantly, the veteran 
gave no history of any inservice left shoulder symptomatology 
until the VA examination in March 1976, nearly 25 years 
following active service.  There is no medical evidence 
during service that the left thorax contusion in April 1950 
was the consequence of a serious blow as expressed by Dr. 
Trowbridge, and postservice medical evidence shows no left 
shoulder problems over many years.  It appears that Dr. 
Trowbridges opinion is predicated on the uncorroborated 
history given by the veteran and not the evidence of record.  
To that extent, it is no more credible than the veterans own 
lay account and belief that his current left shoulder 
disability is due to inservice injury.  

To the extent that the veteran claims a relationship between 
a current shoulder disability and service, including the 
inservice thorax injury, a lay witness, such as the veteran, 
is only competent to testify as to factual matters, such as 
what symptoms were manifested at a given time; however, 
issues involving medial causation or diagnosis require 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The veteran is not shown to be qualified to give a competent 
opinion as to the diagnoses or etiology of the left shoulder 
disorder.  Except for Dr. Trowbridges opinion, there has 
been no competent medical evidence supporting the veterans 
claim that his left shoulder disorder is in any way related 
to his left thorax contusion during service.  

Of particular significance is the February 1997 opinion of 
the VA medical officer.  That opinion points out the absence 
of supporting medical evidence for any residual of the left 
thorax contusion during active service or any linkage between 
that injury and the much later developing left shoulder 
disorder.  Additionally, the opinion specifically references 
the statements from Drs. Stipkovich and Trowbridge.  The VA 
physician also considered the veterans post-service 
occupation as a sheet rock installer and the consequent risk 
for the development of left shoulder impingement which was 
first shown after he had been in that occupation.  However, 
such was not even mentioned or otherwise shown to have been 
taken into account by Dr. Trowbridge.  The VA physician 
concluded that there was no medical evidence of any 
connection between left shoulder impingement syndrome and the 
left thorax contusion in April 1950. 

Thereafter, in June 1997, Dr. Trowbridge expanded his opinion 
to state that findings in December 1981 supported his earlier 
opinion and, additionally, that the distal claviculectomy 
resulted from the April 1950 injury.  Nevertheless, he had 
not mentioned any left clavicle impairment in his earlier 
opinion, and none was evident during or until many years 
following active service.  There is no service medical 
evidence of any left clavicle disorder.  While referring to 
the evidence in December 1981, Dr. Trowbridge made no 
reference to the abundance of other, earlier medical evidence 
of no inservice left shoulder or left clavicle injury or 
disease.  The June 1997 opinion does not address the points 
and bases of the earlier VA medical officers opinion.  
Moreover, the medical evidence of December 1981, more than 19 
years following active service, which Dr. Trowbridges 
referred to, does not, itself, support any etiology between 
the left clavicular disorder and the inservice left thoracic 
contusion.  In fact, the December 1981 medical records do not 
refer to the inservice left thorax contusion, at all.  

Dr. Trowbridges opinions do not indicate that he reviewed 
the record or had examined the veteran prior to October 1995.  
The sole basis of his opinion that the left thorax contusion 
during active service resulted in a left shoulder disorder 
appears to be the veterans subjectively reported and 
uncorroborated medical history and the anatomical fact that 
the thorax, in part, is in close proximity to the shoulder.  
Dr. Trowbridge gave no reason for discounting the medical 
evidence contemporaneous with active service, and confirmed 
for years thereafter, that there was no complaint, finding or 
diagnosis of any left shoulder abnormality, even when the 
left shoulder was specifically examined.  Dr. Trowbridge has 
not identified any evidence that he believes supported a left 
clavicle disorder during active service, or on what other 
basis he believed that the left claviculectomy was due to 
inservice injury.  As Dr. Trowbridges statements that the 
left claviculectomy and the left shoulder were injured during 
active service were based upon an inaccurate factual premise 
(the veterans subjectively reported and uncorroborated 
history of such injuries) and not on the record 
(contemporaneous medical evidence), they have little 
probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); Swann. v. Brown, 5 Vet. App. 458, 461 (1993).  
Conversely, the VA medical officers opinion of February 1997 
has great probative value, as it is based on a review of the 
records and consideration of the medical evidence and other 
postservice factors, such as the physical demands and stress 
placed on the veteran because of his occupation as a sheet 
rock installer, that were not mentioned in Dr. Trowbridges 
opinions.  

The VA medical officer also referred to the opinion of 
Chiropractor Stipkovich.  In the March 1996 chiropractic 
report, cervical and thoracic spine disorders were emphasized 
but slight impingement of the left rotator cuff was noted.  
It was stated that chronic shoulder pain could last for up to 
15 years before the impingement progressed to a rotator cuff 
tear.  There is nothing in the chiropractic analysis that 
places any chronic left shoulder disorder coincident with 
active service or relates it causally to any inservice injury 
or disease.  At most, this report supports the presence of 
left shoulder pain for less than the period of time it is 
shown by other medical evidence, dated since 1970.  

In sum, the competent and probative evidence does not show 
that the current left shoulder impingement syndrome, 
arthritis, or any bicipital tendonitis was present during or 
until many years following active service.  A preponderance 
of the competent and probative medical evidence weighs 
against the proposition that current left shoulder disorder 
is related to service.  Accordingly, the claim of entitlement 
to service connection for a left shoulder disorder is not 
sufficiently based on fact.  

With the preponderance of the evidence weighing against the 
claim, there is no occasion to apply the doctrine of 
reasonable doubt in this case.  When such doubt arises, it 
must be resolved in the veterans favor.  However, it only 
applies where the evidence for and against the claim is in 
approximate balance, or equipoise.  


ORDER

Service connection for a left shoulder disorder is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
